Citation Nr: 1822037	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic sinusitis/allergic rhinitis.    

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for chronic ischemic heart disease including heart attack.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for impaired fasting glucose.

7.  Entitlement to service connection for acquired psychiatric disability, to include major depressive disorder and anxiety disorder.  

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty between May 1973 and March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The higher initial rating claims, the service connection claims for chest, heart, and hypertension disorders, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have PTSD. 

2.  Impaired fasting glucose is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

2.  A disability manifested by impaired fasting glucose was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include STRs, VA and private treatment records and reports, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection

The Veteran claims service connection for PTSD and for impaired fasting glucose.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	PTSD

The preponderance of the evidence of record indicates that the Veteran does not have PTSD.  The evidence of record indicates that the Veteran has major depressive disorder and a generalized anxiety disorder, as well as a substance abuse disorder.  These diagnoses are noted in VA examination reports dated in May 2012, August 2012, and November 2015, in an October 2012 private medical report, in multiple reports included in medical evidence from SSA, and in VA and private treatment records.  None of this evidence includes, however, a diagnosis of PTSD.  Indeed, the VA examiners specifically found the Veteran to not have PTSD.  The Board does not ignore that the Veteran may have incurred a psychiatric disability during service.  This issue will be discusses further in the remand section of the decision below.  Nevertheless, the evidence is clear that he does not have PTSD.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for PTSD is not warranted.  38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102. 

      Impaired Fasting Glucose

VA awards service connection for "disabilities."  See, e.g., 38 U.S.C. § 1110 (2012).  The term "disability," as contemplated by VA regulations, contemplates impairment of earning capacity.  See 38 C.F.R. § 4.1 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the record shows that the veteran has been found to have impaired fasting glucose, or elevated glucose levels.  This is noted most recently in February 2010 VA treatment records.  Nevertheless, there is nothing in law or fact to suggest that elevated glucose, in and of itself, diminishes earning capacity in any way (the Veteran has not been diagnosed with diabetes mellitus, type II).  Accordingly, elevated glucose cannot properly be considered a "disability" for purposes of VA benefits.  Cf. 38 C.F.R. § 4.119 (2017) (Schedule of ratings - endocrine system); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).  

In assessing whether the Veteran has PTSD or a disability related to glucose, the Board has considered the Veteran's lay assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of diagnosis, whether he has PTSD or a disability related to glucose, the lay evidence is not persuasive vis a vis the medical evidence in the claims file.  These issues concern internal pathologies beyond a lay witness' capacity to sense or observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As such, the lay evidence is of little probative value in light of the medical evidence before the Board.  The Veteran's lay assertions are not medically significant on these issues.  As such, the medical evidence preponderates against the Veteran's lay assertions here.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the service connection claims for PTSD and impaired fasting glucose, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for impaired fasting glucose is denied.  


REMAND

For the following reasons, a remand is warranted for the claims remaining on appeal.  

First, the AOJ should include in the claims file any VA treatment records pertaining to the claims remaining on appeal.  The most recent records are dated in 2010.  Moreover, in his November 2010 claim, the Veteran stated that he received VA treatment for heart disability soon after discharge from service in 1984.  The earliest VA treatment records in the claims file are dated in the 2000s.  An attempt should be made to find VA treatment records dated from March 1984.  

Second, the AOJ should include in the claims file the Veteran's service personnel records (SPRs).  These records may prove relevant to the Veteran's claim that his involvement in the aftermath of a truck accident in Panama caused his psychiatric disability.  In the May 2012 VA report - the only VA examination report addressing the issue of direct service connection for psychiatric disability - the examiner questioned the Veteran's claim that he participated in rescue and recovery efforts following the catastrophic truck accident involving U.S. soldiers.  The Veteran later submitted news articles indicating that the accident had occurred at the time he was stationed in Panama.  A review of the SPRs would be helpful in assessing his claim.  Further, the Veteran indicated in his November 2010 claim that he was discharged from service due in part to heart disability in 1984.  The SPRs may contain information relevant to this assertion.

Third, the AOJ should attempt to include all STRs in the claims file.  The current file contains STRs dated between 1973 and 1984, but does not contain the Veteran's discharge reports of medical examination and history.  

Fourth, the Veteran should be provided a VA examination for his claims for service connection for heart disease, chest pain, and hypertension.  The medical evidence documents that he currently has these disabilities.  Further, the Veteran indicated in November 2010 that he experienced a heart attack and hypertension just prior to his discharge from service, and received VA treatment for the disorders soon after service.  An undated STR, which notes a complaint of chest pain, tends to support his claim.  The STR indicates that the Veteran was an E-5 at the time of the complaint, which further supports his claim that he had chest trouble just prior to discharge from service.  Further, the service connection claims for chest pain, heart disease, and hypertension are inextricably intertwined and should be decided together.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).   

Fifth, the Veteran should be provided new VA examinations into his claims for higher initial ratings for service-connected sinusitis/rhinitis and hemorrhoids.  The most recent examinations of these disorders were conducted over five years ago in August 2012.  Further, the most recent VA treatment records are dated in 2010, so it is not possible to determine the current severity of the disorders.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

Include in the record any outstanding VA treatment records, the most recent of which in the claims file are dated in 2010.  

Attempt to include in the claims file any VA treatment records dated from the Veteran's discharge from service in March 1984.  

Attempt to include in the claims file the Veteran's SPRs.  

Attempt to include in the claims file all the Veteran's STRs, to include the discharge reports of medical examination and history.  

All records/responses received must be detailed and associated with the claims file.  See 38 C.F.R. § 3.159(e).

2.  After the foregoing development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any chest or heart disability, or hypertension.  The examiner should review the claims file, and then respond to the following questions. 

(a).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any heart disease, chest disorder, and/or hypertension is related to a disease, event, or injury during service? 

In answering this question, consider and discuss the Veteran's assertions that he experienced a heart attack during service, and consider any corroborating STRs or SPRs, to include the undated STR noting complaints of chest pain.  

(b).  If the answer to (a) is negative, is it at least as likely as not that heart disease, a chest disorder, and/or hypertension is due to or caused by service-connected disability (to include chest, heart, or hypertension disability, if found service connected)? 

(c).  If the responses to (a) and (b) are negative, is it at least as likely as not that heart disease, a chest disorder, and/or hypertension has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability?

All opinions must be fully explained and supported by a rationale.   

3.  Schedule the Veteran for an examination to determine the nature and severity of the sinusitis/rhinitis disability and hemorrhoids.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

With regard to the sinusitis/allergic rhinitis, the examination report should include commentary regarding whether the Veteran has near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6512.

With regard to hemorrhoids, the examination report should include commentary regarding whether the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or whether they are persistently bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

4.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the November 2015 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


